Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
  
Claim 4 is objected to because claim 4 is duplicative of claim 3.

Appropriate correction is required.

Claim Rejections

                                                 Claim Rejections - 35 USC § 10

A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane (US Pat. 7,556,362).
    
         Akahane discloses in Figures 1-10 an ink-jetting recording apparatus comprising:
         Regarding claim 1, a liquid ejecting head (20) comprising: 
valve mechanisms (36) including a first-valve mechanism (valve 77a) and a second-valve mechanism (77b) (Figure 3A-3B); 
a nozzle plate (6a) including nozzles ejecting liquid supplied from any one of the valve mechanisms (36) (Figure 8A); and 
a holder (79) housing the valve mechanisms (36), wherein the nozzle plate (6a) extends in a second direction and a third direction, the second direction and the third direction being orthogonal to each other and being orthogonal to a first direction being perpendicular to the nozzle plate (6a), the first-valve mechanism (77a) includes a first-valve element (valve 51a), a first-downstream chamber (43a) downstream of the first-valve element (51a), and a first-downstream cover member (left cover member 55) defining a part of the first-downstream chamber (43a) and being displaced based on a pressure in the first-downstream chamber (43a), the first-valve mechanism (77a) opens/closes a channel (42a) by moving the first-valve element (51a) based on the pressure in the first-downstream chamber (43a), the second-valve mechanism (77b) includes a second-valve element (51b), a second-downstream chamber (43b) downstream 
           Regarding claim 2, a liquid ejecting head (20) comprising: 
valve mechanisms (36) including a first-valve mechanism (valve 77a) and a second-valve mechanism (77b) (Figure 3A-3B); 
a nozzle plate (6a) including nozzles ejecting liquid supplied from any one of the valve mechanisms (36) (Figure 8A); and wherein the nozzle plate (6a) extends in a second direction and a third direction, the second direction and the third direction being orthogonal to each other and being orthogonal to a first direction being perpendicular to the nozzle plate (6a), the first-valve mechanism (77a) includes a first-valve element (valve 51a), a first-downstream chamber (43a) downstream of the first-valve element (51a), and a first-downstream cover member (left cover member 55) defining a part of the first-downstream chamber (43a) and being displaced based on a pressure in the first-downstream chamber (43a), the first-valve mechanism (77a) opens/closes a channel (42a) by moving the first-valve element (51a) based on the pressure in the first-downstream chamber (43a), the second-valve mechanism (77b) includes a second-valve element (51b), a second-downstream chamber (43b) downstream of the second-valve element 
          Regarding claims 3-4 sets of liquid introducing portions (56b) arranged in the third direction, the liquid introducing portions being arranged in the second direction to constitute the set of liquid introducing portions (56b), the liquid introducing portions respectively introducing liquid from each of the valve mechanisms (36), wherein the nozzles (6a) are arranged in the second direction to constitute a nozzle row, an interval between the liquid introducing portions (56b) adjacent in the second direction is larger than an interval between the liquid introducing portions adjacent in the third direction (Figures 8A-11B).
           Regarding claim 5, a liquid ejecting head (20) comprising: 
a nozzle plate (6a) including nozzles ejecting liquid (figures 8A, 10 and 12A); and 
liquid introducing portions (56b) configured to introduce liquid into the nozzles (6a), 
wherein the nozzles (6a) are arranged in a second direction orthogonal to a first direction perpendicular to the nozzle plate (6a) to constitute nozzle rows, the nozzle row being constituted by arranging a part of the nozzles in the second direction, the nozzle rows are arranged in a third 
          Regarding claim 6, valve mechanisms (36) each including a valve element (51a, 51b), the valve mechanisms (36) each opening and closing a channel (42a, 42b) by moving the valve element (51a, 51b) based on a pressure in a channel (42a, 42b) downstream of the valve element (51a, 51b) to control supply of liquid to the liquid introducing portion (56b), wherein the valve mechanisms (36) are individually coupled to the sets of liquid introducing portions (56b) and arranged in the third direction, the valve mechanisms (36) include a first-valve mechanism (77a) and a second-valve mechanism (77b), and an interval between the nozzle plate (6a) and the valve element (51a, 51b) of the first-valve mechanism (77a) and an interval between the nozzle plate (6a) and the valve element (51b) of the second-valve mechanism are (77b) equal to each other in the first direction (Figures 3A-3B and 8A).
           Regarding claims 7-10, wherein a number of the liquid introducing portions (56b) constituting the set of liquid introducing portions is smaller than a number of the sets of liquid introducing portions arranged in the third direction, and the interval between the liquid introducing portions adjacent in the second direction is larger the interval between the liquid introducing portions adjacent in the third direction (Figures 3A-3B and 8A).
          Regarding claim 11, a holder (79) housing the valve mechanisms (36), wherein the holder (79) has no wall in an area of the space between the first-valve mechanism (77a) and the second-valve mechanism (77b), the area overlapping the first-downstream cover member (left cover member 55)  and the second-valve mechanism (right cover member 55)  as viewed from the third direction (Figures 3A-3B and 8A).
          Regarding claims 12-14, liquid ejecting apparatus (11) comprising the liquid ejecting head (20) (Figures 1A, 3A-3B and 8A).
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,252,615; US Pat. 6,402,289; US Pub.  2007/0188563; US Pub. 2010/0020138) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853